DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Worrell (US 7,887,088) in view of Hirzmann (US 7,866,858).  Worrell discloses:
With regard to claim 1 - A driver-side airbag device comprising: 
a mounting plate 42 installed on a steering wheel; 
a cushion disposed inside the mounting plate and configured to be inflated in a first direction by gas supplied thereto; 
a cover 10 surrounding the cushion and having a movable lid 20 to be cut and tilted by an inflation of the cushion; 
a decoration part 22 disposed on a front surface of the movable lid 42 and to be rotated together with the movable lid 20; and 
a connector 26 having one side 15 disposed between the cover and the decoration part 22 and another side 17 coupled to the mounting plate 21, the connector 26 configured to restrain forward deployment of the cover when the cushion is inflated (“Accordingly, the tether [connector 26] prevents the bezel, the emblem and all of the components of the actuator from becoming dislodged when an inflatable cushion disposed behind the cover inflates and causes the cover to tear or break open along the tear seam and the deployable portions of the cover tear apart allowing an inflatable cushion of the airbag module to deploy therefrom”).
Worrell discloses an emblem 22 configured to display a coat of arms, an inner panel 44 disposed between the emblem 22 and the movable lid 42, and a light source 48.  However, Worrell fails to explicitly disclose wherein the decoration part comprises a plurality of convex members disposed therein: a glass including a light transmitting material; the emblem disposed between the glass and the movable lid, the emblem configured to display a coat of arms; the inner panel disposed between the emblem and the movable lid and facing the glass; and the light source being disposed between the inner panel and the movable lid, the light source configured to radiate light toward the emblem through the inner panel.  Hirzmann teaches an illuminated logo display for a steering wheel of a vehicle comprising a convex glass 34 including a light transmitting material; a convex emblem 10 disposed between the glass 34 and a support 18, the emblem configured to display a coat of arms 12; an inner panel 14 disposed between the emblem 10 and the support 18 and facing the glass 34; and a light source 24 being disposed between the inner panel 14 and the support 18, the light source 24 configured to radiate light toward the emblem 10 through the inner panel 14.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the driver-side airbag device of Worrell with the teaching of Hirzmann so as to include the convex glass and convex emblem arrangement of Hirzmann to provide an aesthetically pleasing emblem while protecting said emblem and light source from any dirt and dust.

With regard to claim 2, Worrell discloses wherein the cover comprises a cover housing 14 surrounding the mounting plate 21.

With regard to claim 3, see the rejection to claim 1, above.

With regard to claim 4, Hirzmann teaches wherein the decoration part further comprises a diffuser 22,36 disposed between the inner panel 14 and the light source 24, the diffuser configured to diffuse light from the light source to the inner panel (see Fig. 14).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the driver-side airbag device of Worrell with the teaching of Hirzmann so as to include a diffuser so as to keep from the light shining directly into a driver’s eye thus becoming a distraction.

With regard to claim 5, Worrell discloses wherein the decoration part further comprises: 
a ring-shaped fixed body 18 disposed along an outer edge of the emblem 22; and 
a protruding member 34 extending through the emblem 22, the inner panel, the connector 26, and the movable lid 22 from the fixed body.

With regard to claim 6, Worrell discloses wherein the protruding member 34 has a plurality of protruding members 34 circumferentially disposed along the fixed body 18.

With regard to claim 7, Worrell discloses wherein the connector 26 comprises: 
a first member 15 disposed between the light source 48 and the movable lid 42 and fixed to the movable lid 42 by the protruding member 34; 
a second member 17 fixed to the mounting plate 21; and 
a connection member 19 configured to interconnect the first member 15 and the second member 17.

With regard to claim 8, Worrell discloses wherein the cover 10 is fixed to the mounting plate 21 in a state in which the second member 17 is temporarily assembled to the cover 10, and the second member 17 is fixed to the mounting plate 21 after the cover has been fixed.

With regard to claim 9, Worrell discloses wherein the connection member 26 is disposed between the cover 10 and the mounting plate 21 (see Fig. 2).

With regard to claim 10, Worrell discloses wherein the connector is formed of a woven material or a material having bending properties (nylon or similar material).

With regard to claim 11, Worrell discloses wherein the movable lid 20 of the cover is configured to be rotated upwardly of the cover housing and then rotated rearwardly of the cover housing due to securement by tether 26, causing movable lid 20 to pivot.

With regard to claim 12, Worrell discloses wherein the movable lid is configured to be cut by a tear line formed at a boundary between the movable lid and the cover housing by the inflation of the cushion (“A cover for an airbag module mounted to a steering wheel in accordance with another non-limiting exemplary embodiment is disclosed herein. The cover includes a decorative outer layer having a predetermined tear seam. The cover further includes a bezel fixedly secured to a deployable portion of the decorative outer layer. The bezel movably secures an emblem to the decorative outer layer, such that the emblem is capable of movement between first and second positions with respect to the bezel. The emblem causes activation of a horn switch when the emblem is moved toward the second position.” – Column 1, lines 48-58).

With regard to claim 13, Worrell discloses wherein the tear line extends to surround an outer edge of the movable lid (“In accordance with an exemplary embodiment of the present invention, the tear seam is positioned to traverse around a peripheral portion of the deployable portions [20] while another portion of the deployable portions is integrally formed with the cover such that upon deployment of the airbag the cover will tear along the tear seam providing an opening for an inflatable cushion of the airbag module to deploy through while the deployable portions remain secured to one section of the cover located on one side of the tear seam.” – Column 5, lines 20-29).

Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. The combination of the main airbag cover and steering wheel of Worrell with the teaching of Hirzmann’s emblem apparatus that includes a convex emblem 10 and a convex glass protective cover 34 reads on the independent claim 1, as amended.  As can be seen in both Figs. 12 and 14, the two components include surfaces that curve outwardly.  The emblem 10 and glass cover 34 of Hirzmann would replace the emblem 22 of Worrell.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        October 14, 2022